DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on April 11, 2022.  In virtue of this amendment:
Claims 8-24 are cancelled; and thus,
Claims 1-7 and 25-37 are now pending in the instant application.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application had been amended as follows:
Claim 7, in line 12, change “modules’” to --modules--
Terminal Disclaimer
The terminal disclaimer filed on 4/11/2022 disclaiming the terminal portion of any patent granted on this application which has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-7 and 25-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest the following limitations:
An antenna monitoring module electrically coupled to an antenna, the antenna monitoring module comprising … “an addressable mixed signal processor that determines an integrity of a connection to the antenna and a performance of the antenna based on measurements associated with the RF test signals and the master test signal; and a bi-directional coupler with two RF detectors, to facilitate the measurement of forward and reverse power of the antenna, wherein the addressable mixed signal processor calculates the antenna voltage standing wave ratio (VSWR), and calculates over the air transmission and reception performance of the antenna”, in combination with the remaining claimed limitation as claimed in independent claim 1 (claims 2-6 are allowed as being dependent on claim 1).
A distributed antenna system comprising … “an addressable mixed signal processor that determines an integrity of a connection to the antenna and a performance of the antenna based on the RF test signals and the master test signal, wherein each of the plurality of antenna monitoring modules associated antenna or test antenna is configured to function as a test antenna for every other antenna or test antenna in the distributed antenna system”, in combination with the remaining claimed limitation as claimed in independent claim 7.
Reasons for indicating the allowable subject matter of claims 25-37 were provided in the previous office action mailed on February 24, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Taylor – US 2018/0343069
Prior art Modarres Razavi et al. – US 2018/0041261
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        July 11, 2022